Motion Granted; Abatement Order filed June 18, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00570-CV
                                    ____________

                              IN THE MATTER OF R. A.


                   On Appeal from the County Court at Law No. 3
                              Fort Bend County, Texas
                       Trial Court Cause No. 07-CJV-013620


                          ABATEMENT                  ORDER

       On June 15, 2012, the parties notified this court that the trial court is scheduled to
reconsider the order that forms the basis of this appeal. The parties requested abatement
of the appeal for the trial court’s reconsideration of the order. The motion is granted.
Accordingly, we issue the following order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket until September 1, 2012. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.
                                         PER CURIAM

Panel consists of Justices Frost, Christopher, and McCally.